Citation Nr: 1548747	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity (DIC) compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from August 1958 to August 1961 and died in June 2007. 

The appellant, who is the Veteran's surviving spouse, appealed a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appellant indicated on her May 2010 substantive appeal that she wanted a Board hearing at the local RO.  In April 2011 the appellant's representative informed VA that the appellant no longer wanted a Board hearing.  Currently there are no outstanding hearing requests.  

In May 2015 the Board obtained a Veterans' Health Administration (VHA) medical opinion.  The appellant was notified about the opinion and given an opportunity to review and respond to it in accordance with 38 C.F.R. § 20.903(a) (2015).  The appellant responded by reiterating her assertions that the Veteran died due to VA treatment and indicated that she did not waive RO consideration of evidence submitted.  However, as no additional evidence was submitted neither waiver of RO review nor remand is required.  See 38 C.F.R. §§ 20.903, 20.1304(b)(2) (2015).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's death was not caused by VA medical care.

CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A § 1151 for cause of death have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claim,.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Concerning VA's duty to notify, the record reflects that VA provided the appellant with the notice required under the VCAA in a letter dated in March 2008.  It advised her of the VCAA, including the types of evidence and/or information necessary to substantiate her claim.  The Board notes that the appellant indicated on a VA Form 21-530, received in September 2007, that she was not claiming that the Veteran's death was due to service.  

Concerning VA's duty to assist, VA has obtained the Veteran's VA terminal treatment records and autopsy report.  In May 2015, the Board obtained an opinion from a physician from the Veterans' Health Administration.  The opinion included consideration of the Veteran's relevant medical history and included an adequate analysis to support the opinion rendered.  The May 2015 VHA opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The appellant has submitted statements from her son, her own statements, and an article from the internet regarding heparin.  The appellant has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate her claim, and the Board is also unaware of any such outstanding evidence. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal.  For the reasons expressed above, the Board finds that the development of the appellant's claim has been consistent with said provisions.  Accordingly, the Board will address the issue on appeal below.

The Veteran's death certificate indicates that the Veteran died at a VA hospital in June 2007 due to carcinoma of lung with metastasis.  In December 2007 the appellant wrote to VA asserting that the Veteran's death was the result of negligence, medication, treatment and diagnosis by VA physicians, and claimed that she is entitled to VA compensation pursuant to 38 U.S.C.A. § 1151.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151.  As explained below the Board finds that the Veteran's death, while an inpatient at a VA hospital, was not due to VA medical care.

In a May 2008 statement the appellant reported that the Veteran was given heparin at the VA hospital which made him sick and caused vomiting.  She maintained that when the VA doctor called her to tell her that the Veteran had died, the doctor told her that he died of asphyxiation and not from the cancer.  The appellant also submitted a statement from her son.  He also reported that the attending physician told him that the cancer did not kill his father, rather it was due to aspiration from vomit.  The son also questioned whether the Veteran's death was due to tainted heparin administered to the Veteran in the VA hospital.  

The appellant submitted a March 2008 printout from the internet that discusses tainted heparin that was discovered to have been used in the United States beginning in November 2007.

On her June 2009 notice of disagreement the appellant reiterated that the VA doctor told her that the Veteran died of choking, not cancer.  Then she stated that a doctor had said that the Veteran needed to take his pills with applesauce, yet she never saw the nurses give the Veteran applesauce when he took his pills.  

On her May 2010 substantive appeal the appellant once again asserted that at the time her husband died the VA doctor had told her that the Veteran had aspirated and his lungs were filled with vomitus. 

In a September 2015 letter the appellant asserted that the Veteran's treatment records discussed a man without a toe.  She stated that the Veteran was not missing a toe and maintains that this indicates that the Veteran was given medication that was intended for someone else.  She asserted that the Veteran died due to being given someone else's medication and due to tainted heparin. 

A VA treatment record dated in May 2007 states that the Veteran was not missing any toes and that this had been charted in error on the 24 hour flow sheet.  This treatment record, several weeks prior to the Veteran's death, provides no indication that the Veteran was ever provided medication intended for another.  

The Board notes that the Veteran's June 2007 terminal VA medical records do indicate that he was administered heparin.  These records do not indicate that he was given medication intended for a man that was missing a toe.  The records indicate that the day he died a VA physician visited the Veteran at about 1:30 in the afternoon.  The Veteran was sleeping and was aroused easily.  He was alert upon awakening.  At 2:45 that afternoon a code blue was called.  On arrival the Veteran was not breathing, had no pulse, and no rhythm on monitor.  It was noted that the Veteran had vomited at, or near, the time of the arrest.  He was pronounced dead. 

The July 2007 autopsy report states that the Veteran was 67 years old with a history of coronary artery disease, hypertension, diabetes mellitus type 2, hyperlipidemia, peripheral vascular disease, and chronic obstructive pulmonary disease.  He presented to the VA hospital with multiple lung masses on CT scan.  Metastatic lung carcinoma was diagnosed in pleural fluid and a head CT found multiple brain masses.  He was scheduled to be discharged home for hospice care but went into cardiopulmonary arrest and was pronounced deceased at 2:49 pm.  

The autopsy examination found poorly differentiated adenocarcinoma of the left upper lobe with metastatic spread to the left lower lobe, chest wall, right lung, aortic arch lymph nodes, and brain.  No evidence of acute aspiration or other finding that could explain his acute cardiopulmonary arrest was found.  The examiner stated that the Veteran's death was most likely related to the extensive tumor burden.  

In May 2015 a VHA medical opinion was obtained.  The VA physician provided an extensive review of the Veteran's medical history.  He noted that the Veteran's family had suggested two alternative mechanisms to explain the Veteran's death, tainted heparin leading to anaphylaxis, and aspiration.  He noted that tainted heparin products were first noted in the United States starting in November 2007, causing allergic and anaphylactic reactions.  The VHA examiner further noted that the autopsy revealed no evidence of anaphylaxis or other allergic reaction and that the Veteran died months prior to when tainted heparin was discovered in the United States.  He further stated that the description of the Veteran's abdominal discoloration is suggestive of bruising or ecchymoses and is very common with subcutaneous heparin injections and not indicative of an allergic reaction.  The VHA examiner noted that although he could not say with absolute certainty that tainted heparin did not lead to an atypical reaction causing the Veteran's death, it was his medical opinion that such was a very unlikely scenario.  

The VHA examiner also did not think that the Veteran's cardiopulmonary arrest was due to aspiration.  He noted that the physician responding to the cardiac arrest noted aspiration at the time of his arrival to the code.  However, it was not clear to the examiner if that occurred prior to the cardiopulmonary arrest or whether it was a consequence of the cardiopulmonary arrest and subsequent chest compressions.  He further noted that the autopsy did not find any evidence of aspirated vomitus in either the upper airway or the lungs.  He stated that it strongly argued against aspiration as a cause of the Veteran's cardiac arrest.  He stated that there was no compelling evidence that either tainted heparin or aspiration provided adequate explanation of the Veteran's death.  It was his medical opinion that it was less likely than not that the Veteran's VA hospitalization and treatment caused the Veteran's death.  

Although the Board has considered the appellant and her son's contentions, the Board does not find that either is competent to provide evidence regarding the medical etiology regarding the cause of the Veteran's death.  As to the specific issue in this case, whether the Veteran died as a result of VA medical treatment, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the terminal records do indicate that the Veteran may have died from aspiration, the later autopsy report indicated that such was not the case.  Both the autopsy examiner and the May 2015 VHA examiner attributed the Veteran's death to his cancer.  The May 2015 VHA examiner carefully reviewed the Veteran's terminal medical records and his autopsy report and provided a well-reasoned opinion, supported by the medical evidence, that the Veteran's death was not due to VA medical treatment.  There is no competent evidence attributing the Veteran's death to VA medical treatment.  Consequently, the Board finds that the Veteran's death was not due to VA medical treatment and that the criteria for DIC pursuant to 38 U.S.C.A. § 1151 have not been met.  Such benefits may not be awarded unless the VA treatment actually caused the Veteran's death.  See 38 C.F.R. § 3.361(c)(1).  Accordingly, the preponderance of the evidence is against the Veteran's claim and entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


